Jordan, Judge.
This was a suit by the plaintiff to recover damages for personal injuries sustained by him when the truck he was driving was struck by a train at a public crossing. The jury returned a verdict for the plaintiff, and the trial court denied the defendant’s motion for new trial which contained the general grounds only. The exception is to that judgment. Held:
The evidence in this case disclosed that the defendant railroad was guilty of negligence per se in that its engineer failed to begin to blow the locomotive’s whistle upon reaching the 400 yard blowpost as required by Code Ann. § 94-506 (Bugg v. Cook, 32 Ga. App. 116, 118, 122 SE 714); and under the record here it was for the jury to determine whether the defendant’s negligence was the proximate cause of the plaintiff’s injuries, or whether such injuries were caused by the plaintiff’s failure to exercise ordinary care for his own safety in operating his vehicle in violation of certain statutes regulating the operation of motor vehicles upon the public highways. Louisville &c. R. Co. v. Stafford, 146 Ga. 206, 209 (91 SE 29); Central of Ga. R. Co. v. Larsen, 19 Ga. App. 413 (91 SE 517). The trial court did not err in denying the motion for new trial.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.